DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 7, 2020, September 2, 2020 and February 18, 2021 have been considered by the examiner.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches a zoom lens and an image pickup apparatus comprising such a zoom lens, consisting of, in order from an object side to an image side: a front lens unit having a positive refractive power and configured not to move for zooming; one or two intermediate lens units having a negative refractive power as a whole and configured to move for zooming; a first rear lens unit having a negative refractive power and configured to move for zooming; a second rear lens unit having a positive refractive power and configured to move for zooming; and a third rear lens unit having a positive refractive power and configured not to move for zooming, wherein all intervals 
With regard to dependent claims 2-10, claims 2-10 are allowable as they depend, directly or indirectly, from independent claim 1 and therefore inherit all of the limitations of the claim from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sakamoto (U.S. Patent Number 9,417,440), Iriyama (U.S. Patent Number 9,648,244), Ogata et al (U.S. Patent Publication 2014/0218808) and Nagatoshi (U.S. Patent Publication 2015/0247997) all teach a zoom lenses, consisting of, in order from an object side to an image side: a front lens unit having a positive refractive power and configured not to move for zooming; one or two intermediate lens units having a negative refractive power as a whole and configured to move for zooming; a first rear lens unit having a negative refractive power and configured to move for zooming; a second rear lens unit having a positive refractive power and configured to move for zooming; and a third rear lens unit having a positive refractive power and configured not to move for zooming, wherein all intervals between adjacent lens units are changed for zooming.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
09 September 2021